            Case 1:08-cr-00401-RDB Document 507 Filed 06/15/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MELVIN DEAN MORTON,                                    *

        Petitioner,                                    *
                                                                    Civ. Action No. RDB-16-1721
        v.                                             *            Crim. Action No. RDB-08-0401

UNITED STATES OF AMERICA,                              *

        Respondent.                                    *

*       *        *       *        *     *   *  *    *  *                             *       *        *
                                      MEMORANDUM ORDER

        Now pending before this Court are Petitioner’s Motion to Vacate Judgment under 28

U.S.C. § 2255 (ECF No. 427), Motion to Supplement (ECF No. 445), and Emergency Motion

to Lift Abeyance and Rule on 28 U.S.C. § 2255 Motion (ECF No. 506). Petitioner has

withdrawn his claim challenging has conviction for being a felon in possession of a firearm

(18 U.S.C. § 922(g)) under Rehaif v. United States, 139 S. Ct. 2191 (2019), and seeks vacatur of

his 18 U.S.C. § 924(c) conviction. (ECF No. 506.) By agreement of counsel, 1 the Motion to

Vacate that conviction, Motion to Supplement, and Emergency Motion to Lift Abeyance and

Rule on 28 U.S.C. § 2255 Motion (ECF Nos. 427, 445, 506) are GRANTED.

        Pursuant to 18 U.S.C. § 924(c), an additional term of incarceration may be imposed

upon “any person who, during and in relation to any crime of violence…uses or carries a

firearm, or who, in furtherance of any such crime, possesses a firearm.” The “crime of

violence” underlying Petitioner’s § 924(c) charge was attempted Hobbs Act robbery in



        1 On April 13, 2021 the Government conceded that Petitioner’s 18 U.S.C. § 924(c) conviction must be
vacated in light of the Fourth Circuit’s opinion in United States v. Taylor, 979 F.3d 203 (4th Cir. 2020). (ECF
No. 489 at 1.) The Government does not, however, concede that the case was decided correctly.
        Case 1:08-cr-00401-RDB Document 507 Filed 06/15/21 Page 2 of 2



violation of 18 U.S.C. § 1951. (Judgment, No. 317.) This offense no longer qualifies as a crime

of violence in light of the recent opinion of the United States Court of Appeals for the Fourth

Circuit in United States v. Taylor, 979 F.3d 203 (4th Cir. 2020). In the Taylor case, the Fourth

Circuit clearly held that attempted Hobbs Act robbery is no longer a “crime of violence” under

18 U.S.C. § 924(c).

       Accordingly, the Defendant Morton is entitled to a resentencing in the criminal case,

United States v. Morton, Criminal No. RDB-08-0401. Therefore, the Motion to Vacate (ECF

No. 427), Motion to Supplement (ECF No. 445), and Emergency Motion to Lift

Abeyance and Rule on 28 U.S.C. § 2255 Motion (ECF No. 506) are GRANTED and

the civil case, Morton v. United States , Civil No. RDB-16-1721, shall be CLOSED. Re-

Sentencing shall be scheduled by agreement of counsel at a date to be determined.

       IT IS HEREBY SO ORDERED THIS 14TH DAY OF JUNE, 2021.




                                                   _____/s/________________
                                                   Richard D. Bennett
                                                   United States District Judge




                                               2
